Citation Nr: 0939350	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the bilateral feet and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from October 1948 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in August 2007.  A transcript of 
the hearing has been associated with the record.

In September 2007, the Board remanded the issues of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and residuals of frostbite of the feet and 
ankles for additional development.  While the case was in 
remand status, the RO granted service connection for PTSD.  
The remaining issue has been returned to the Board for 
appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Cold injury residuals were not manifest in service, and the 
preponderance of the evidence is against finding that the 
Veteran has any current residuals of in-service cold 
injuries.


CONCLUSION OF LAW

The claimed residuals of cold injuries were not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in June 2005 discussed the evidence necessary 
to support a claim of entitlement to service connection.  The 
Veteran was asked to identify evidence showing that cold 
injury residuals had existed from service to the present.  
The evidence of record was listed and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.

An October 2007 letter discussed the manner in which VA 
determines disability ratings and effective dates.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
carried out.  The Board finds that the VA examination was 
adequate, in that it was conducted by a neutral, skilled 
provider who reviewed the Veteran's history and discussed 
relevant findings.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

As an initial matter, the Board notes that the Veteran served 
in Korea during his first period of enlistment and received 
the Korean Service Medal.  His personnel records reflect that 
he was trained as a field lineman and switchboard operator, 
and that he was assigned to an AAA Gun Battalion.  In an 
August 2009 rating decision, the RO conceded combat 
participation.  38 U.S.C.A. § 1154(b) (West 2002) provides 
that the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Section 
1154(b) does not create a statutory presumption that a combat 
Veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  In this case, the Board accepts the 
Veteran's contention that he was exposed to cold in Korea.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran contends, and the Board accepts, that he was 
exposed to cold temperatures during service in Korea.  He 
maintains that symptoms associated with his feet and ankles 
are residuals of cold exposure.

On separation examination in October 1954, the Veteran's feet 
and skin were clinically normal.  He was determined to be 
qualified for military service.

On VA artery and vein examination in March 1995, the Veteran 
complained of a skin lesion of the right lower leg and foot, 
as well as pruritis and a burning sensation at the left 
lateral malleolar region of his ankle.  On physical 
examination, pulses were palpable down to the dorsalis pedis.  
There were no bruits or varicosities.  There was eczematous 
dermatitis on the lateral side of the right lower leg and 
foot and a few on the left ankle.  Neurologically, reflexes 
and sensation were intact.  Skin appearance was normal except 
for the eczematous dermatitis. Skin temperature was normal to 
touch.  There were no parasthesias and no cardiac 
involvement.  The diagnoses included eczematous dermatitis of 
the right lower leg, right foot, and left ankle.

A June 2001 VA treatment record indicates that the Veteran 
underwent surgery five years previously for right fourth 
metatarsal fracture.

A VA treatment record dated in February 2002 indicates a 
history of eczema and psoriasis at the left ankle area, 
sometimes spreading to other areas.  The Veteran reported 
that he had had the condition for over 60 years, and that his 
brother also suffered from the same skin problem.  

In March 2005 the Veteran reported a chronic rash of both 
feet for more than 50 years, and attributed it to frostbite 
during the Korean War.  Physical examination revealed no 
clubbing, cyanosis, or edema.  The lower extremities had 
decreased hair with purplish-red color, in addition to 
multiple spider vascularities.  Pedal pulses were 2+ 
bilaterally and capillary refill was less than two seconds.  
There was an eczematous rash on both feet.  Dermatitis was 
evaluated and the Veteran was prescribed a cream.

At his August 2007 hearing, the Veteran described cold 
exposure during his time in Korea.  He stated that on service 
discharge examination the physician told him that he should 
get medical attention for his feet.  He stated that he did 
seek attention and was given lotions and creams.  

A VA cold injury protocol examination was carried out in July 
2009.  The Veteran had no subjective complaints.  He stated 
that he was exposed to cold while in Korea and that his feet 
and ankles were affected.  He reported acute pain at the time 
of exposure.  He stated that he did not receive treatment at 
the time.  He indicated that current treatment was use of 
aloe vera lotion which helped to soothe his skin.  He 
endorsed cold sensitization in both feet, but denied 
Raynaud's phenomenon, hyperhidrosis and fungal infection.  He 
denied ulceration of scars, disturbance of nail growth, 
edema, and chronic pain resembling causalgia or reflex 
sympathetic dystrophy.  He endorsed arthritis and stiffness 
of both ankle joints, thinning of the skin, and skin color 
changes, but denied edema.  He reported numbness, tingling, 
and burning of both feet.  He reported pain in both feet and 
ankles of 3/10 intensity.  Examination of the skin revealed 
normal color and no evidence of edema.  Temperature was 
normal and there was no evidence of atrophy.  The skin was 
neither dry nor moist, and texture was normal.  There was no 
evidence of ulceration.  Hair growth was poor.  There was no 
indication of fungus or other infection.  There were linear 
scars on the dorsum of both feet.  There were superficial 
spider veins without capillary dilatation around both ankles 
and the dorsum of both feet.  There were no missing nails and 
no evidence of deformity or atrophy of the nails.  There was 
evidence of fungal infection.  Neurologically, ankle and knee 
jerks were 2+ bilaterally and equal.  Sensory examination 
revealed subjective complaints of pain and numbness, but no 
objective sensory changes to pinprick, touch, or vibration.  
There was no evidence of pain or tenderness on palpation and 
manipulation.  There was no swelling of the feet or ankles.  
There was no evidence of pes planus or callus.  There was no 
evidence of loss of tissue or of disease.  Vascular 
examination revealed 2+ pulses.  There was evidence of 
vascular insufficiency, with hair loss and shiny, atrophic 
skin.  There was no evidence of Raynaud's phenomenon.  X-rays 
of the ankles revealed mild degeneration.  X-rays of the 
right foot revealed degenerative changes and post-surgical 
changes.  X-rays of the left foot revealed osteopenia with 
moderate degenerative changes and a calcaneal spur.  The 
diagnosis was cold injury exposure without residuals.  The 
examiner opined that the Veteran's bilateral degenerative 
joint disease of the ankles and feet was not caused or 
related to his cold exposure.  He also concluded that the 
Veteran's hair loss and atrophic skin, as well as scars were 
not related to or caused by cold exposure.  He noted that he 
had carefully reviewed the Veteran's claims file and that 
separation examination did not reveal any residuals of 
frostbite.  He also noted that there were no indications of 
frostbite within one year of discharge.  He stated that the 
degenerative changes of the feet and ankles were more likely 
wear and tear leading to degeneration due to age.  He also 
stated that the hair loss and shiny, atrophic skin were more 
likely due to age.  He noted that the scars were post-
surgical and not due to cold injury.  Finally, he indicated 
that superficial spider veins were of unknown etiology, but 
that they were not related to cold injury.

Upon careful consideration of the foregoing, the Board has 
determined that service connection is not warranted for cold 
injury residuals of the feet and ankles.  In this regard, the 
VA examiner specifically stated that all of his findings 
referable to the Veteran's feet and ankles were not related 
to cold injury.  Rather, he stated that degenerative changes, 
hair loss, and shiny and atrophic skin were more likely due 
to the Veteran's age.  The grant of service connection 
requires competent evidence to establish a diagnosis and, as 
in this case, relate the diagnosis to the Veteran's service.  
While the record demonstrates current diagnoses relating to 
the feet and ankles, it does not contain reliable evidence 
which relates these diagnoses to cold exposure in service.  
The Board finds that the absence of objective evidence of 
cold injury residuals in service and for years following 
discharge is most probative of the question of service 
incurrence.  

The Veteran asserts that his feet and ankle disabilities are 
residuals of cold exposure in service.  While the Board has 
considered the Veteran's statements, and notes that he is 
certainly competent to report symptomatology, it finds that 
the question of whether the current diagnoses pertaining to 
the Veteran's feet and ankles are related to cold exposure in 
service is a complex medical issue that is beyond the realm 
of a layman's competence.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

The Board has considered the Veteran's assertion that he has 
suffered from problems with his feet and ankles since 
service.  As noted, he is competent to report symptomatology 
and when it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the 
contemporaneous records show that the Veteran's feet and skin 
were normal on discharge from service, and are silent for any 
diagnosis or complaint referable to the Veteran's feet and 
ankles for many years following service discharge.  The 
normal separation examination tends to refute an assertion of 
continuity.  

Furthermore, even when a veteran is asserting continuity of 
symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.  In this 
case, far more probative than the Veteran's lay contentions 
as to the existence of chronic cold injury residuals is the 
observation of a medical professional.  As discussed, that 
professional reviewed the record, and continued a thorough 
examination and interview of the Veteran, and ultimately 
concluded that the degenerative changes of the feet and 
ankles, and the hair loss, scars, and shiny, atrophic skin 
were all more likely due to age than to any cold injuries 
sustained in service.  That professional also indicated that 
the Veteran's superficial spider veins were of unknown 
etiology, but that he also believed that they were not 
related to cold injury.

Here, the Board accepts that the Veteran was exposed to cold 
during service.  However, the greater weight of probative 
evidence is against finding that any current disability of 
the feet or ankles is the result of such exposure.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  Consequently, the benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for residuals of frostbite 
to the bilateral feet and ankles is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


